Citation Nr: 1403654	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-33 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right inguinal hernia.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Veteran had extensive active service from October 1982 to November 1995 and November 2002 to April 2010 with the United States Marine Corps.  He also had service in the Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO.

The  issue of service connection for residuals of a scar from a right inguinal hernia surgery has been raised by the record (see September 2010 Notice of Disagreement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Additionally, the Board notes that the Veteran has limited his appeal to the present issue.  See October 2012 VA Form 9.


FINDING OF FACT

The Veteran is shown as likely as not to have residual disability following the surgical repair of a right inguinal hernia that developed during his period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by the residuals of surgical repair of a right inguinal hernia is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of compliance with VA's duty to notify and assist is not required at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran avers undergoing surgical repair of right inguinal hernia that was incurred in service.  The service treatment records show that He pulled his groin in September 2008.  

Significantly, the Veteran reported having groin pain for the past 12 months during a May 2009 medical visit and undergoing hernia surgery several weeks later.  He reported having "minimal groin pain" in a July 2009 during a post-operative follow-up visit.

The Veteran is competent to attest to his experiences of pain, to include the onset and duration of pain.  He has presented credible testimony that he continues to experience groin pain from residuals of an inguinal hernia repair performed in service.  The Veteran's statements for the purpose of establishing the presence of current disability are uncontroverted by the evidence of record.

Hence, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not has residual disability due to surgery performed to repair a right inguinal hernia that was incurred during his extensive period of active service.

In resolving all reasonable doubt in the Veteran's favor, service connection for the residuals of a right inguinal hernia is warranted.  38 C.F.R. § 3.303(a).  


ORDER

Service connection for the residuals of a right inguinal hernia is granted.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


